EXHIBIT 4.3 SECOND SUPPLEMENTAL INDENTURE SECOND SUPPLEMENTAL INDENTURE (this “ Supplemental Indenture ”), dated as of December 31, 2013, by and among Gray Television, Inc., a Georgia corporation (the “ Company ”), each of Yellowstone Television, LLC and Yellowstone LicenseCo LLC, Delaware limited liability companies and subsidiaries of the Company (together, the “ New Guarantors ”), and U.S. Bank National Association, a national association under the laws of the United States, as trustee (the “ Trustee ”) under the Indenture (defined below). WITNESSETH: WHEREAS, the Company, certain Subsidiary Guarantors (as defined in the Base Indenture (defined below)) and the Trustee are party to an Indenture (the “ Base Indenture ”), dated as of October 9, 2012, providing for the issuance of an aggregate principal amount of $300,000,000 7½% Senior Notes due 2020 of the Company (the “ Original Notes ”); WHEREAS, the Company, certain Subsidiary Guarantors and the Trustee are party to a Supplemental Indenture (together with the Base Indenture, the “ Indenture ”), dated as of October 18, 2013, providing for the issuance of an additional aggregate principal amount of $375,000,000 7½% Senior Notes due 2020 of the Company (together with the Original Notes, the “ Notes ”); WHEREAS, Section 4.17 of the Indenture provides that under certain circumstances the Company is required to cause the New Guarantors to execute and deliver to the Trustee a supplemental indenture pursuant to which the New Guarantors shall unconditionally guarantee all of the Company’s obligations under the Notes pursuant to a Guarantee on the terms and conditions set forth herein; WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee, the Company and the New Guarantors are authorized to execute and deliver this Supplemental Indenture; and WHEREAS, the Company and the New Guarantors have duly authorized the execution and delivery of this Supplemental Indenture and all things necessary to make this Supplemental Indenture when executed by each of them a valid and binding agreement of the Company, the Subsidiary Guarantors and the New Guarantors have been done and performed; NOW THEREFORE, in consideration of the foregoing and for other good and valuable consideration, the receipt of which is hereby acknowledged, the New Guarantors, the Company and the Trustee mutually covenant and agree for the equal and ratable benefit of the holders of the Notes as follows: 1.
